Citation Nr: 0738804	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
originally claimed as myocardial infarction, secondary to the 
service-connected disability of anxiety disorder, or, in the 
alternative, secondary to a tobacco use disorder, originally 
claimed as cigarette smoking, secondary to the service-
connected disability of anxiety disorder.

2.  Entitlement to separate compensable evaluations for each 
ear for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel

INTRODUCTION

The veteran had active service from September 1955 to June 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the March 2003 and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The March 2003 rating decision 
denied the veteran's claim of entitlement to service 
connection for myocardial infarction.  The April 2003 rating 
decision denied the veteran's claim of entitlement to 
separate compensable evaluations for each ear for service-
connected tinnitus.

The issue of entitlement to service connection for a cardiac 
disorder, originally claimed as myocardial infarction, 
secondary to the service-connected disability of anxiety 
disorder, or, in the alternative, secondary to a tobacco use 
disorder, originally claimed as cigarette smoking, secondary 
to the service-connected disability of anxiety disorder, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.

The only remaining issue before the Board on this appeal is 
the veteran's entitlement to separate compensable evaluations 
for each ear for service-connected tinnitus.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's service-connected tinnitus is assigned a 
single 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation higher than 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 (prior and 
subsequent to June 13, 2003); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The U.S. Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (finding that compliance with the VCAA 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating his claim).
II.	Increased Evaluation for Tinnitus 

In correspondence dated in March 2003, the veteran's 
representative stated that the veteran was entitled to 
separate 10 percent disability ratings for each ear for his 
service-connected tinnitus.    

The Board notes that tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  To 
avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1350.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to separate 10 percent disability evaluations for 
each ear for service-connected tinnitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

REMAND

The Board notes that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have not been met.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the veteran's claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, (3) that the 
veteran is expected to provide, and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should also apprise the veteran of the criteria for 
assigning disability ratings and for award of an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

VCAA notice errors are presumed prejudicial and require 
reversal unless it can be shown "that the error did not 
affect the essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  

In this case, the VCAA duty to notify has not been satisfied.  
The Board observes that the June 2002 VCAA letter the RO sent 
to the veteran contained second-element and third-element 
VCAA notice errors.  See id. at 886.  Specifically, the June 
2002 VCAA letter failed to adequately inform the veteran of 
the information and evidence that VA would seek to provide, a 
second-element error, and the information and evidence the 
veteran was expected to provide, a third-element error.  In 
addition, the Board notes that the RO failed to notify the 
veteran of the criteria for assigning disability ratings as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 183 
(2006).  

Additionally, the Board observes that the veteran's February 
2004 VA Form 9 presents an alternative theory of entitlement 
to service connection.  Specifically, the veteran's VA Form 9 
indicates that the veteran's cigarette smoking is a 
contributing factor to his myocardial infarction.  The 
veteran writes that his nerves would not let him quit smoking 
when he tried.  A review of the claims file reveals that the 
veteran is service-connected for anxiety disorder, has been 
diagnosed with tobacco use disorder, and has presented 
medical evidence noting the veteran's reported difficulty 
quitting smoking.  The veteran has also submitted lay 
statements to support his contention that his difficulty 
quitting smoking, and therefore his continued tobacco use, 
are due to his service-connected disability of anxiety 
disorder.  

Although service connection for a disability resulting from 
an injury or disease attributable to in-service use of 
tobacco is prohibited by 38 U.S.C.A. §  1103(a), the Board 
notes that neither this statute or its implementing 
regulation contained at 38 C.F.R. § 3.300 bars a finding of 
secondary service connection for a disability related to the 
use of tobacco products after the veteran's service where 
that disability is proximately due to a service-connected 
disability that is not service connected on the basis of 
being attributable to the veteran's use of tobacco products 
during service.  Thus, when evaluating a secondary service 
connection claim such as this, one must consider (1) whether 
the service-connected disability caused the veteran to use 
tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability.

The Board observes that the veteran has not been provided 
proper VCAA notice with respect to the information and 
evidence not of record necessary to substantiate his claim of 
entitlement to service connection for a cardiac disorder, 
originally claimed as myocardial infarction, secondary to a 
tobacco use disorder, originally claimed as cigarette 
smoking, secondary to service-connected anxiety disorder.

In light of the foregoing, the Board finds that a remand for 
further notification and development is appropriate.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate VCAA notice, informing the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate his claim of entitlement to 
service connection for a cardiac disorder, 
originally claimed as myocardial 
infarction, secondary to service-connected 
anxiety disorder, or, in the alternative, 
secondary to a tobacco use disorder, 
originally claimed as cigarette smoking, 
secondary to service-connected anxiety 
disorder, (2) that VA will seek to 
provide, and (3) that the veteran is 
expected to provide, and asking the 
veteran to provide any evidence in his 
possession pertaining to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  
The notice should also address all five 
elements of a service connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The RO should then review any newly 
submitted evidence and consider whether a 
new medical examination and opinion with 
respect to the veteran's claim for service 
connection for a cardiac disorder, 
originally claimed as myocardial 
infarction, secondary to service-connected 
anxiety disorder, or, in the alternative, 
secondary to a tobacco use disorder, 
originally claimed as cigarette smoking, 
secondary to service-connected anxiety 
disorder is warranted.  After any 
additional notification and/or development 
deemed necessary is undertaken, the RO 
should readjudicate the veteran's claim 
with consideration of any evidence 
received since the March 2004 Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


